Citation Nr: 1716845	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral calcaneal spurs.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
This matter was previously before the Board in March 2014 and August 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  A bilateral foot disability has not been shown to have its onset in service, or arthritis to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.

2.  Hypertension is not etiologically related to the Veteran's active service, and was not present to a compensable degree within one year of separation from active service.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by active service, and the incurrence of a bilateral foot disability during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Hypertension was not incurred in or aggravated by active service, and the incurrence or aggravation of hypertension during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2016).

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Analysis

Entitlement to Service Connection for Bilateral Heel Spurs

The Veteran asserts that he has a bilateral heel spurs as a result of active service.

Service treatment records (STRs) are silent for complaints of, or treatment for bilateral heel spurs during active service.  However, in May 1974, the Veteran presented for a laceration to his right foot and was treated with no residual issues.  In September and October 1976, the Veteran was seen for an infection and blister on his right foot with patches of dry, flaky skin.  In May 1977, the Veteran sustained a right ankle sprain while playing basketball, but that the injury resolved.  Regardless, there were no complaints of heel pain at that time.  X-rays taken following the ankle injury noted some edema, but were otherwise normal and there were no findings pertaining to the feet.  In September 1977, the Veteran was afforded a separation examination.  At that time, the examiner diagnosed tinea pedis.  However, the Veteran's bilateral lower extremities were found to be otherwise clinically normal upon physical examination and there is no indication that the Veteran had a foot disability at the time of separation.  

Post-service treatment records reflect that the Veteran sought treatment for foot pain in March 2010 which had its onset after he jumped over a ditch.  An X-ray taken in March 2010 first revealed a diagnosis of right heel spur.  There is no indication from the record that the Veteran reported having problems with his feet since his active service.  

In June 2014, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had bilateral foot pain when he finished training during active service and that he was placed on a profile as a result of his foot pain.  The examiner acknowledged the Veteran's report of heel pain and his reported diagnosis of heel spurs, but indicated that the Veteran's current examination was benign.  X-rays revealed mild degenerative arthritis of the great toes.  The examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no documentation of heel pain or spurs, or medical evidence suggesting the presence of heel spurs in the Veteran's STRs.  The examiner acknowledged the Veteran's in-service diagnoses of tinea curis and tinea pedis, but observed no evidence of heel spurs.  The examiner also reported that there was no medical documentation of heel spurs at any time prior to the first diagnosis in 2010.

In April 2016, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  Based on a thorough review of the record, to include the June 2014 imaging studies of the feet, the examiner diagnosed bilateral calcaneal spurs.  The examiner opined that it was less likely as not that the Veteran's bilateral heel spurs had their onset in active service or were otherwise caused by active service.  In this regard the examiner noted that there was no documentation of heel spurs in the STRs or proximate to the Veteran's active service.  The examiner noted that the presence of heel spurs was not diagnosed until 2010, over 30 years following the Veteran's separation from active service.  The examiner further noted that there was no evidence that the Veteran was placed on a physical profile during service as a result of his feet as he had reported.      

The Board finds that the June 2014 VA examination and opinion and the April 2016 addendum opinion are adequate, especially when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contradictory medical evidence, the VA medical opinions are the most probative evidence of record.  

The Board acknowledges that the Veteran is generally competent to report when he first experienced symptoms.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he/she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he developed heel spurs in service are not credible.  Specifically, his statements are inconsistent with the medical evidence of record.  As noted, there is no record of a diagnosis of heel spurs while the Veteran was in active service.  Additionally, the Veteran has reported that he was placed on a physical profile as a result of heel spurs while in active service.  However, the only physical profile in the Veteran's records was a shaving profile.  There is no documentation that he was ever placed on a profile as a result of heel spurs.  Additionally, the Veteran received medical treatment for various ailments while in active service.  There is no indication from the record that he did not seek medical treatment when he needed it.  Therefore, the Board finds that if the Veteran had actually received treatment for heel spurs while in active service, it would have been documented in the record.  Additionally, the first evidence of post-service treatment for heel spurs was in 2010, at which time, the Veteran reported that the onset of his symptoms was the result of jumping over a ditch.  He did not report experiencing heel pain while he was in active service at that time.  Because the Veteran's statements are not supported by the record, the Board finds that his assertion that he first developed heel spurs in active service and has experienced pain ever since are simply not credible.

Again, while the Veteran is competent to report observable symptomatology, he is not competent to make a diagnosis of heel spurs or to link such a diagnosis to active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.

Additionally, the Veteran was not diagnosed with arthritis of the feet within one year of his separation from active service.  Therefore presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral heel spurs.  Entitlement to service connection for any such disability is not warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 
 



Entitlement to Service Connection for Hypertension

The Veteran asserts that his hypertension had its onset in service or is otherwise related to his active service.

STRs are silent for a diagnosis of hypertension while the Veteran was in active service.  In December 1975, the Veteran underwent a left superficial parotidectomy.  The Veteran was hospitalized for a total of four days following the surgical procedure.  During that time, the Veteran was noted to have elevated blood pressure readings; however, he was not diagnosed with hypertension at that time.  In September 1977, the Veteran was afforded a separation examination.  At that time, the Veteran's blood pressure was 120/80.  The Veteran's heart and vascular system were both found to be clinically normal upon examination and there is no indication from the examination report that the Veteran was diagnosed with hypertension at the time of his separation from active service and there is no indication from the record that he was on any sort of medication for hypertension at the time of his separation from active service.  

In June 2014, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had hypertension noted on his entrance examination into active service and that he was placed on medication at that time.  The Veteran reported that he had continued to take medication for treatment of his hypertension since that time.  The examiner confirmed the diagnosis of hypertension based on history, but noted that the date of diagnosis was not known.  The examiner did not that the Veteran did not have a history of diastolic blood pressure (BP) elevation to predominantly 100 or more.  The examiner concluded it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was an absence of at least three elevated blood pressure readings in the STRs and there was no documentation of a diagnosis of hypertension in the STRs.  Further, the examiner specifically noted that all of the blood pressure readings recorded in the STRs were within normal range.   

In October 2015, the Veteran's claims file was sent to the medical officer at the Appeals Management Office (AMO) for an addendum opinion.  The medical officer opined that it was less likely as not that any blood pressure disability had its onset during service or was caused by active service.  In this regard, the medical officer noted that the Veteran's entrance examination was negative for a history of high blood pressure and the clinical evaluation was normal.  The medical officer acknowledged that during the Veteran's December 1975 in-service surgical procedure, the Veteran was noted to have high blood pressure readings during surgery and immediately post-operative.  However, the medical officer noted that the remainder of the blood pressure readings recorded following surgery and during recovery were within normal rage.  The medical officer noted that the high blood pressure readings during and immediately following the Veteran's in-service surgical procedure were likely a result of the pain associated with surgery and for that reason, blood pressure readings during surgery were not used as a basis for diagnosing hypertension.  The medical officer cited to medical literature in support of the conclusion made.  It was the medical officer's opinion that the Veteran did not have hypertension at entry into active service, during active service, at separation from active service, or within one year of his separation from active service.  

The Board finds that the June 2014 VA examination and opinion and October 2015 addendum opinion are adequate because the examiner and medical officer thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Further, as the Veteran has not submitted any contradictory medical evidence, the VA medical opinions of record are the most probative evidence of record.  

The Board acknowledges that the Veteran is generally competent to report when he first experienced symptoms.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he/she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he was diagnosed with hypertension and placed on medication for such at the time of his entrance into active service are not credible.  Specifically, his statements are inconsistent with the medical evidence of record.  As noted, there is no record of a diagnosis at the time of the Veteran's entry into active service.  Further, there is no indication from the STRs of record that the Veteran ever took medication for hypertension while he was in active service.  In fact, the Veteran was seen in medical quite often, to include for a December 1975 surgical procedure, and those records fail to show any sort of documentation that he Veteran was on medication for hypertension.  Specifically, there are numerous pre- and post-surgical records which show treatment leading up to and immediately following surgery.  There is no indication from the pre-surgical records that the Veteran was taking medication for hypertension.  That information would have been documented as knowledge of such an issue would have been essential to managing the Veteran's anesthesia and post-operative care.  Further, there is no indication from the post-surgical physician orders that the Veteran was to be given regular medication for hypertension to his surgical stay.  Because the Veteran's statements are not supported by the record, the Board finds that his assertion that he was diagnosed with hypertension and prescribed medication for such at the time of his entry into active service are simply not credible.

Again, while the Veteran is competent to report observable symptomatology, he is not competent to make a diagnosis of hypertension or to link such a diagnosis to active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.

Further, there is no documentation in the record to show that the Veteran was diagnosed with hypertension within one year of his separation from active service, let alone that he had hypertension to a compensable degree within that time.  Therefore, presumptive service connection is not warranted in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection hypertension is not warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral calcaneal spurs is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


